Citation Nr: 1447306	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether a reduction in the payment of death pension benefits effective January 1, 2011 was proper.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1942 to December 1945.   He died in July 1985 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which reduced the monthly payment amount of the appellant's death pension benefits.  The RO in Providence, Rhode Island, has current jurisdiction over the appeal.  

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA claims file reveals additional correspondence and financial documents that were considered by the RO and the Board, as well as the appellant's representative's July 2014 Appellant's Brief.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. Further, the appellant's VBMS file does not contain any documents at this time.  
 

FINDING OF FACT

Prospective prescription and over-the-counter medications were not unusual medical expenditures, and the estimates of future costs for the medications expected to be incurred in 2011 were not reasonably and accurately predictable. 


CONCLUSION OF LAW

A reduction in payment of death pension benefits effective January 1, 2011, based on non-allowance of exclusions to income for prescription and over the counter medications until actually paid, was proper.  38 U.S.C.A. §§ 1541, 5312 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In this case, a pre-adjudication notice was not provided.  In the March 2011 decision on appeal, the RO reviewed a periodic income and medical expense report submitted by the appellant, applied the current regulations to determine the amount of the monthly pension award, and explained the reasons for the result.  The United States Court of Appeals for Veterans Claims (Court) has recognized that the notice requirements do not affect matters on appeal to the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Additionally, VA's Office of General Counsel has held that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004. 

Here, the essential and dispositive facts are not in dispute.  Rather the issue on appeal is the interpretation of the regulation that establishes the types of unreimbursed medical expenses that are excluded from income in calculating a monthly pension payment.  Following the initial decision, the appellant was provided an opportunity to respond and asserted that a different interpretation was appropriate.  The appellant did not challenge or modify her financial reports that are the basis for the decision.  Other than the appellant's financial information, there is no other relevant and available evidence identified by the appellant or raised in the record that must be obtained.  Therefore, there is no prejudice to the appellant to proceed with adjudication of the appeal.   

In January 2008, the RO granted entitlement to death pension benefits with aid and attendance and no dependents, effective December 10, 2007, under the provisions of 38 U.S.C.A. § 1541.  In order to qualify for such pension benefits, annual income of the survivor must not exceed the maximum annual pension rate specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed medical expenses.  38 C.F.R. §§ 3.271, 3.272.  

Medical expenses are those unreimbursed amounts paid within the twelve month annualization period regardless of when the indebtedness occurred.  An estimate based on a clear and reasonable expectation that unusual medical expenditure will be realized may be accepted for the purpose of authorizing prospective payments of benefits subject to necessary adjustment in the award upon receipt of an amended estimate, or after the end of the twelve month annualization period upon receipt of an eligibility verification report (EVR).  38 C.F.R. § 3.272 (g).  

The survivor must have actually paid the expenses.  Unless medical expenses can be allowed prospectively, no deduction is allowed for expenses which are due, but not yet actually paid.  Adjudication Procedures Manual, V.iii.1.G.42.a.  Verification of nursing home expenses is not required if written verification of substantially the same nursing home expenses (from the same nursing home) is already of record.  Id.,V.iii.1.G.43.b.  Medicare Part B and Part D premiums paid to the Social Security Administration (SSA) are deductible as medical insurance premiums.  Id.,  V.iii.G.43.l.   Normally, medical expenses are deducted from an award after the fact, based on the claimant's report of expenses actually paid.   However, medical expenses may be allowed prospectively if the claimant is paying recurring nursing home fees or other reasonably predictable medical expenses.   Id.,V.iii.G.44.d.

Prior to the 2011 annualization period, the appellant resided in an assisted living facility.   The appellant submitted Medical Expense Reports (MERs) (VA Form 21-8416) early in 2009 and 2010 showing the unreimbursed expenses paid in each previous year for assisted living facility fees, medical equipment, adult diapers, and over-the-counter (OTC) and prescription medications.  In January 2009, the appellant included a letter from her physician listing certain "maintenance medications" and OTC medications, and noting that medications were also necessary for acute conditions.    

In February 2011, the appellant submitted an EVR that included a report of the total amount of unreimbursed medical expenses actually paid in 2010 and provided an estimated amount that will be paid in 2011.  A detailed MER is not in the paper or electronic claims file, but the appellant later submitted the last page of 27 of a report from her pharmacy with the total out of pocket costs for prescription medications paid in 2010 of approximately $4,440.  
  
In the March 2011 decision on appeal, the RO used the total expenses actually paid by the appellant in 2010 to recalculate the pension due from February, 1, 2010 to January 1, 2011.  Although not noted in the decision, in an April 2012 statement of the case, the RO noted that the appellant received a retroactive payment of $9,647 for  2010.  Regarding prospective unreimbursed medical expenses, the RO prospectively excluded from income the 2010 costs for assisted living facility fees, Medicare B and D insurance premiums, and adult diapers as a continuing deduction for 2011.  The RO did not include the 2010 prescription or OTC medication costs as prospective expenses for 2011.  

In an April 2011 notice of disagreement, the appellant asserted that the prospective unreimbursed expenses for 2011 should be higher to include the cost of prescription and OTC medications as had been paid in 2010 as well as other estimated increases in assisted living facility fees, medication administration fees, medication for newly diagnosed disease, and prescription costs.  The basis for the appellant's estimate of increased expense is not in the file.  In correspondence in September 2011, the appellant reported that she was in the Medicare Part D gap, the period of the policy year when insurance coverage requires substantially greater out of pocket costs for medication.  In correspondence in December 2011, the appellant's son reported that the appellant had experienced acute heart disorders that required relocation to a nursing home with fees covered by Medicaid.  

The Board finds that the reduction in payment of the appellant's death pension benefits effective January 1, 2011 was proper.  The monthly pension payment was properly reduced because exclusions from income of unreimbursed medical expenses did not include the estimated costs for prescription and OTIC medications and estimated increases in medical care fees.  

As noted above, the plain language of the applicable regulation generally requires the exclusion from income of unreimbursed medical expenses to be applied after the expense has been paid.  The regulation allows VA the discretion to prospectively exclude an unusual medical expenditure which would not reasonably include regularly prescribed medications.  VA's internal procedures are more liberal.  Although generally requiring exclusion only after expenses are paid, VA may prospectively exclude reasonably predictable medical expenses specifically including nursing home fees and Medicare insurance premiums.  

The Board acknowledges the appellant's contention that her many disorders have, and will continue to, require on-going appliances and medications as described by her physician in July 2010.  However, it is not the need but rather the future cost of the medications that is not predictable because it is dependent on dosage, substitution, pricing, insurance coverage, and availability for which there is no established contract price as there is for the facility fees and insurance premiums.  The RO exercised discretion in favor of the appellant when accepting an estimated cost for the adult diapers.  The RO's decision not to prospectively exclude medication costs was reasonable, in accordance with the regulation and the internal procedures, and is uniformly applicable to all similarly situated claimants.  These procedures also protect the claimant from overpayment and creation of a large debt because of estimated expenses that were prospectively excluded but not actually paid.  For example, the record also suggests that the appellant's medical status and insurance coverage changed during 2011 that may also have reduced or eliminated previously anticipated out of pocket expenses.   

The Board acknowledges the financial burden imposed by the Medicare Part D coverage scheme that creates a gap in medication coverage and requires additional out of pocket costs in the middle of the coverage year.  However, as explained by the RO in the February 2012 statement of the case, the appellant must (and may have already) submit a medical expense report of actual payments made during 2011.  Pension payments will be recalculated and a retroactive payment made if warranted based on the actual expenses incurred as was the case for the appellant for the year 2010.  

Based on the foregoing, the Board concludes that the reduction in monthly payment of death pension benefits, executed in March 2011, effective January 1, 2011 was legally proper.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, this does not preclude entitlement to recalculated benefits following the submission of a report of actual medical expenses paid in 2011. 



ORDER

The reduction in the payment of death pension benefits effective January 1, 2011 was proper; the appeal is denied.  
 


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


